Title: To John Adams from Barnabas Bidwell, 16 August 1800
From: Bidwell, Barnabas
To: Adams, John



Sir,
Stockbridge, August 16th: 1800

By various arts of indirect attack, since the Recess of Congress, considerable impression has been here made, on many well-disposed but warm minds, against the French Negociation and more especially the Dissmission of the late Secretary Pickering. Several of your friends, who admire “the sublime policy, which pursues, as its chief end, the restoration of peace abroad, and the cultivation of Americanism at home”,  (A written request to insert the Georgetown Address, with your answer, in the Paper published in this Town, has been refused. The New London Address and answer have been also refused, tho some others have been inserted—) have determined to counteract this influence. That we may do it most effectually, it is our wish to obtain as authoritive information of the cause of the Ex-Secretary’s Dissmission, as is communicated to the public. Without ceremony, and destitute of any other apology, than what arises from the occasion, I take the liberty to state the subject to Yourself; and, if it has been judged proper to explain the grounds of the Dissmission, further than the transaction speaks for itself, I should be exceedingly happy to become possessed of the explanation, not for my own satisfaction; for I am perfectly satisfied, and should be indeed, if I did not see sufficient reasons for the removal; but for the sake of being better able to counteract injurious impressions, which are spreading from this quarter, among not only the good people in this vicinity and the members of our State Legislature, but also into the neighbouring States, Connecticut, NewYork & Vermont.
A consciousness of friendly intentions, and a full persuasion, that the  Dissmission alluded to, as well as the wise and independent measure of Paccification, to which it is supposed to have some relation, requires only to be well understood, in order to be generally and cordially approved & admired, induce me to make this application. If it is indiscreet, I trust to your candour to pardon the indiscretion of an obscure but sincere friend. Far is it from my wish to tread on forbidden ground, by prying into any secret of state. My only object is to attain all attainable means of vindicating, from misrepresentation & obloquy, measures of administration, in which I most cordially rejoice. I have the honour to be, with sentiments of veneration and esteem, / Sir, tho personally unknown, your friend & humble Servant,

Barnabas Bidwell